Eth'ridge, J.
(specially concurring). L concur in the views expressed by Judge Holden that section 6, chapter 225, Laws of 1922, is in conflict with section 170 of the state Constitution, in so far as the section empowers the *698taxpayers by petition and the voters by voting to prevent the imposition of taxes to pay the salaries of the board of supervisors and to suspend the operation of the general laws providing for taxation for' the purpose of working roads, building bridges, etc. I think, however, the statute is unconstitutional because it is an attempt to delegate legislative power to the people of the county or of a particular locality to suspend a general la,w or general laws contrary to the provisions of section 87 of the Constitution, and also because it violates section 33 of the Constitution, delegating the whole legislative power of the state to the legislature.
Chapter 167, Laws of 1916 (sections 5502 to 5506, Hemingway’s Code), provides for state-wide cattle tick eradication, and that the expenses of conducting the eradication shall be paid out of the county treasury, etc. Chapter 225, Laws of 1922, does not anywhere provide for the repeal of this law or of any other law, and provides no scheme of repeal which will take effect on the happening of a condition.
The entire matter of county finances is fixed in the general law of the state and embraces a large number of separate statutes providing for all kinds of public expenditures, among which are the expenses of the circuit and chancery courts, the salaries of many officers, the payment of debts, and the payment of many contracts which the county may be under duty to carry out.
Section 6, chapter 225, Laws of 1922, reads as follows:
“That the majority of the qualified resident property taxpayers of any county, town or village, may petition against any of items of proposed expenditure for such county or municipal,purposes; and file such petition with the board of supervisors if it be a county proposition or with the board of aldermen of the town or village, if it be a municipal proposition; and after such petitions duly filed with such county or municipal authorities, it shall be unlawful to impose any taxation based on such items thus petitioned against, other than taxes for payment of *699interest or installments on bonds, unless the question shall be first submitted and favorably voted upon at an election to be held for that purpose in such county or municipality, provided, however, that this section shall not apply to contingencies set forth in section five of this act.”
It will be seen that this section confers upon the qualified resident property owners the right to- petition against any of the items of expenditure of a county, and, when so petitioned against, an election shall be held, and the vote therein must expressly authorize the payment of the item or items voted upon. This-places it within the power of the majority of the resident taxpayers and the majority of the qualified electors of the county to absolutely suspend the operation of any law having to do- with county finances. The expense of holding circuit and chancery courts must be. embraced in the budget, as must also all of the salaries of the public officers payable out of the county treasury, all witnesses and jurors and contractors, as well as many other appropriations which the board of supervisors may lawfully make under the general laws are completely annulled and the law for the time being at least is made inoperative within the confines of such county-
In my opinion section 87 of the Constitution was designed to prevent the suspension of general laws in favor of individuals or corporations, or aggregations of such, not representing the general public of the state.
When the legislature enacts a law statewide in its operation and it goes into effect, it Is beyond the power of the legislature, and .of course beyond the power of any other body than the legislature, to suspend susch law so as to except out of its operation favored individuals and communities. The legislature has power to enact a law and to make it become effective upon the happening of a condition, and this condition may depend upon the result of an election, or it may enact a law repealing a law and make the repealing law effective upon the happening of the con*700dition which may depend upon the election; but it cannot delegate its power to malte laws or repeal laws to the people or any portion of the people. The power of the legislature in this respect is clearly treated and fully discussed in the case of Alcorn v. Hamer, 38 Miss. 652. At page 748 thereof the court said:
“The legislative, judicial, and executive powers of the government of this state are vested in separate and distinct departments. And each department is prohibited from the exercise of powers pertaining to the others. The legislative power of the state is vested in two distinct departments — the one styled ‘the Senate;’ the other ‘the House of Representatives;’ and both together ‘the legislature of the state of Mississippi.’ Constitution, article 2, section 4. The grant to this department is in general terms. It vests it with the whole of the legislative power of the state. No attempt-is made in the Constitution to define the term ‘legislative power;’ and, unlike the Constitution of the United States, it makes no attempt at a specific enumeration of the items of legislative power.
“In determining, therefore, in a given case, upon the legitimacy of the exercise of power by this department, we must consider whether it be in its nature legislative; and, if found to be legislative in its character, it must be held to have passed under the general grant of legislative power, unless in some other part of the Constitution is found a prohibition or limitation express upon the exercise of the power, or one clearly and plainly implied. And if, upon looking at all the provisions of that instrument, no such prohibition or limitation is there found, none exists. But, as the powers of the legislature are delegated powers, it is not to be doubted that any act passed by it which does not fall fairly within the meaning and scope of legislative power is as clearly void as if it were expressly prohibited. And manifest reasons exist which render it quite as imperative upon the courts to refuse their sanction to such an act as to one which violates an express provision of the *701Constitution. This species of violation is quite as much to be dreaded and guarded against as a direct attack upon any principle expressly recognized as a part of the fundamental law; for, as it has been very justly said: ‘Attempts of the latter description to violate the Constitution will generally be met by instant reprobation, while the stealthy and frequently seductive character of the former is apt to escape detection, until the innovation is made manifest by the infliction of some startling wrong.’
“The legislative power, to whatever subjects it may be applied, and whatever may be its extent, is vested exclusively in the Senate and House of Representatives, by the people, in whom it resides. They 'have, by the highest and most solemn of compacts, the Constitution, voluntarily relinquished their right to exercise it. It can only be reclaimed by an abolition of an amendment of the Constitution, and the people are the only power competent to. do either. To allow the legislature to associate with them in the exercise of the legislative functions another tribunal, or to cast back u/pon the people their delegated powers, ivould be tantamount to a subdivision of the Constitution, by-changing the distribution of the powers of the government! without the consent of the authority by .which it was ordained. The proposition that the legislature can surrender any portion of the authority with which it is vested, or authorize its exercise by any other body, or by the tohole people of the state, is alike repugnant to the spirit and positive provisions of the Constitution. It is opposed to the express provisions of the Constitution, for the delegation of the legislative power to the senate and house of representatives is declared to be exclusive of the other departments, and is necessarily exclusive of every other person or body. .It is ■opposed to the spirit of the Constitution, which is intended for the equal protection of every party to the social compact, who is entitled to demand under its auspices, ‘that .his rights shall be protected, and that his civil conduct shall only be regulated by the associated wisdom, intelli*702gence, and integrity of the whole representation of the state.’ And the inability of the legislature to delegate its powers, independent of those considerations, would arise from the principles which apply to every delegation of power requiring rectitude, discretion, and knowledge. Indeed, the proposition that the legislative power is incapable of being delegated by the department in which it has been deposited, either to the whole people or to any portion of them, is not denied by any one, and seems so clear that these observations might well have been dispensed with.
“Assuming then, as a proposition not to be disputed, that the legislative authority cannot be returned to the people, nor delegated to any other power, and that no' act can be binding as a law, unless it has received its final sanction from the legislative will, we come to consider the grounds upon which it is alleged that the act in question is invalid.”
(Italics mine.)
The court went to the utmost limit that it may go under the Constitution in upholding legislative acts which may become operative or be defeated by popular vote. Of course, under section 170 of the Constitution, giving the board of supervisors full jurisdiction over roads, ferries, and bridges, subject to legislative regulation, the legislature may confer many legislative functions upon the board of supervisors, but it has no right to leave to the popular vote the enactments or repeals of the statutes of the state. '